                            ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 16-04.
                            TERESA D. UNDERWOOD, CLERK OF BANKRUPTCY COURT

                            BY: _____________________________________
                                 /s/ Stephanie Pete
                                Deputy Clerk


Dated: 02:39 PM February 14 2019




                 IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF OHIO
                         EASTERN DIVISION (AKRON)

 In re:                                          CHAPTER 7 BANKRUPTCY

          ROBERT CUMMINGS,                       CASE NO. 19-50189

                Debtor.                          JUDGE ALAN M. KOSCHIK

                                                 ORDER EXTENDING TIME TO
                                                 FILE MISSING DOCUMENTS


          This matter is before the Court on Debtor Robert Cummings’ Motion for
 Additional Time to File Missing Documents. The Court finds said Motion well-taken.
          Therefore, it is hereby ORDERED, ADJUDGED, and DECREED that Mr.
 Cummings may have until February 28, 2019, to file missing documents in this case.
          IT IS SO ORDERED.


                                           ###




19-50189-amk     Doc 7    FILED 02/14/19    ENTERED 02/14/19 15:37:28     Page 1 of 2
 Submitted and Approved by:


 /s/ Rebecca J. Sremack
 Rebecca J. Sremack
 Ohio Reg. No. 0092313
 2745 S. Arlington Rd.
 Akron, OH 44312
 Phone: (330) 644-0061
 Fax: (330) 644-7241
 Email: info@sremacklaw.com


 cc:   Robert Cummings
       2325 Bailey Rd.
       Cuyahoga Falls OH 44221

       Trustee Harold Corzin                United States Trustee
       via ECF                              via ECF




                                        2


19-50189-amk   Doc 7   FILED 02/14/19   ENTERED 02/14/19 15:37:28   Page 2 of 2
